____ FILED ___ ENTERED
                     Case     1:20-mj-01936-TMD Document 3 Filed 08/13/20 Page 1 of 8
____ LOGGED _____ RECEIVED

11:53 am, Aug 13 2020                                                             1:20-mj-1936 TMD
AT BALTIMORE
CLERK, U.S. DISTRICRT COURT
DISTRICT OF MARYLAND
BY ______________Deputy
Case 1:20-mj-01936-TMD Document 3 Filed 08/13/20 Page 2 of 8

                                                         1:20-mj-1936 TMD
Case 1:20-mj-01936-TMD Document 3 Filed 08/13/20 Page 3 of 8

                                                         1:20-mj-1936 TMD
Case 1:20-mj-01936-TMD Document 3 Filed 08/13/20 Page 4 of 8

                                                         1:20-mj-1936 TMD
Case 1:20-mj-01936-TMD Document 3 Filed 08/13/20 Page 5 of 8

                                                         1:20-mj-1936 TMD
Case 1:20-mj-01936-TMD Document 3 Filed 08/13/20 Page 6 of 8

                                                         1:20-mj-1936 TMD
Case 1:20-mj-01936-TMD Document 3 Filed 08/13/20 Page 7 of 8

                                                         1:20-mj-1936 TMD
Case 1:20-mj-01936-TMD Document 3 Filed 08/13/20 Page 8 of 8

                                                         1:20-mj-1936 TMD
